Motion 'granted to prosecute appeal on original record, typed briefs. Memorandum: Inasmuch as we are now informed that a certificate of reasonable doubt has been granted herein, we direct the -attention of the judicial officer granting the certificate and of the District Attorney to our decision in People v. Gorney (18 A D 2d 964). By our decision herein we are not extending or enlarging the defendant’s time to argue the appeal within the meaning of section 529 of the Code of Criminal Procedure.